                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK
____________________________________

ERIC M.,

                              Plaintiff,

v.                                                           5:17-CV-1182 (ATB)

COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                         OF COUNSEL:

LAW OFFICES OF STEVEN R. DOLSON                      STEVEN R. DOLSON, ESQ.
Counsel for Plaintiff
126 North Salina Street, Suite 3B
Syracuse, NY 13202

U.S. SOCIAL SECURITY ADMIN.                          MARIA P. FRAGASSI SANTAGELO,
OFFICE OF REG’L GEN. COUNSEL                         ESQ.
REGION II
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

ANDREW T. BAXTER, United States Magistrate Judge



                                    DECISION and ORDER

       Currently before the Court, is the Social Security action filed by Eric M. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3). This matter was referred to me, for all proceedings and

entry of a final judgment, pursuant to N.D.N.Y. General Order No. 18, and in accordance with

the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 73.1 and the

consent of the parties. (Dkt. Nos. 4, 8.) The parties have each filed briefs (Dkt. Nos. 11 and 12)
addressing the administrative record of the proceedings before the Commissioner (Dkt. No. 10). 1

For the reasons set forth below, the Court finds that the Commissioner committed error and

orders a remand for further administrative proceedings.

I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1970, making him 44 years old at the application date, and 46 years

old at the time of the ALJ’s decision. Plaintiff reported completing the eighth grade. Plaintiff

had past work as a roofer and automobile detailer. Plaintiff initially alleged disability due to a

head injury, a stroke, a knee injury, a brain aneurysm, a lumbar spine impairment with an L2

compression fracture, migraines, dizziness, a bilateral shoulder impairment, bladder

incontinence, depression, anxiety, trauma from multiple stabbings, and a right leg impairment

with severe burns.

       B.      Procedural History

       Plaintiff applied for Supplemental Security Income on June 26, 2014. Plaintiff’s

application was initially denied on September 19, 2014, after which he timely requested a

hearing before an Administrative Law Judge (“ALJ”). Plaintiff appeared at a hearing before ALJ

Julia D. Gibbs on March 10, 2016. (T. 29-51.) On June 30, 2016, the ALJ issued a written

decision finding that Plaintiff was not disabled under the Social Security Act. (T. 14-28.) On

September 18, 2017, the Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (T. 1-6.)



1
 The Administrative Transcript is found at Dkt. No. 10. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                2
       C.      The ALJ’s Decision

       In her decision, the ALJ made the following findings of fact and conclusions of law. (T.

19-24.) The ALJ found that Plaintiff had not engaged in substantial gainful activity since June

26, 2014, the application date. (T. 19.) The ALJ determined that Plaintiff’s history of heroin and

cocaine use, headaches, status-post aneurism repair, low back pain, and shoulder pain were

severe impairments. (Id.) The ALJ then found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (T. 20.) Specifically, the ALJ

considered Listings 1.02 (major dysfunction of a joint) and 1.04 (disorders of the spine). (Id.)

The ALJ determined that Plaintiff had the RFC to perform sedentary work, except he could not

perform work above shoulder level and could not work on assembly lines or perform fast-paced

work. (Id.) The ALJ found that Plaintiff was unable to perform any past relevant work. (T. 23.)

Finally, the ALJ found that Plaintiff could perform other jobs existing in significant numbers in

the national economy. (T. 23.) The ALJ therefore concluded that Plaintiff was not disabled.

       D.      The Parties’ Briefs

               1.      Plaintiff’s Brief

       Plaintiff argues that the ALJ’s decision was not supported by substantial evidence

because Plaintiff had a non-exertional impairment that made reliance upon the Medical-

Vocational Guidelines improper. (Pl.’s Br., Dkt. No. 11, at 2-11.) The ALJ’s RFC

determination contained a limitation that Plaintiff could not perform work above shoulder level.

Plaintiff argues that the limitation of no above-shoulder work necessarily includes a limitation on

reaching. (Id. At 6-8.) Plaintiff contends that there is significant authority that a limitation on

reaching impacts the occupational base of sedentary work. (Id.) Plaintiff cites case law


                                                  3
indicating that a limitation of no overhead work is facially inconsistent with frequent reaching,

and that the distinction between reaching generally and overhead reaching, without further

inquiry, warrants remand. (Id.) Plaintiff further contends that the ALJ’s reliance on the

Medical-Vocational Guidelines was improper because the positions identified by the vocational

expert (“VE”) all require frequent reaching. (Id. at 7.) Plaintiff also argues that the ALJ

committed reversible error by failing to perform a function-by-function analysis prior to

determining Plaintiff’s RFC, thereby ensuring that the RFC fell into a set exertional category

pursuant to the Dictionary of Occupational Titles (“DOT”). 2 (Id. at 8-11.)

                2.     Defendant’s Brief

         Defendant argues that, although the ALJ did not make explicit, function-by-function RFC

findings, the ALJ’s RFC determination was consistent with the Commissioner’s regulations and

rulings because it specified that Plaintiff had the RFC to perform sedentary work “as defined in

20 C.F.R. § 416.967(a)” (Dkt. No. 12, at 7-8; T. 21.) Defendant contends this reference to the

regulation incorporated the exertional lifting, carrying, sitting, standing, and walking demands of

sedentary work, as provided therein. (Dkt. No. 12, at 8.) Defendant argues the ALJ did include

non-exertional limitations in the RFC, including limitations that Plaintiff could not perform work

above shoulder level and could not work on assembly lines or perform fast-paced work. (Id. at

8-9.) Defendant also contends that the ALJ correctly found Plaintiff was not disabled at Step

Five of the sequential evaluation, and that the ALJ properly determined Plaintiff’s non-exertional

limitations had little, if any, effect on the occupational base of unskilled sedentary work he could

perform. (Id. at 13-16.)




2
    DICTIONARY OF OCCUPATIONAL TITLES (U.S. Dep’t of Labor, 4th Ed., rev. 1991).

                                                 4
II.    RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See,

e.g., Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987). “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Selian, 708 F.3d at 417 (citing Richardson v. Perales, 402 U.S. 389,

401, 91 S. Ct. 1420, 1427 (1971)). Where evidence is deemed susceptible to more than one

rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker,

685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the




                                                5
[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled without
               considering vocational factors such as age, education, and work
               experience; the [Commissioner] presumes that a claimant who is
               afflicted with a “listed” impairment is unable to perform substantial
               gainful activity. Assuming the claimant does not have a listed
               impairment, the fourth inquiry is whether, despite the claimant’s
               severe impairment, he has the residual functional capacity to
               perform his past work. Finally, if the claimant is unable to perform
               his past work, the [Commissioner] then determines whether there is
               other work which the claimant could perform. Under the cases
               previously discussed, the claimant bears the burden of the proof as
               to the first four steps, while the [Commissioner] must prove the final
               one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).




                                                 6
III.   ANALYSIS

       A. The ALJ Erred in her Step Five Analysis

       Although the claimant has the general burden to prove he has a disability under the

definitions of the Social Security Act, the burden shifts to the Commissioner at Step Five “‘to

show there is other work that [the claimant] can perform.’” McIntyre, 758 F.3d at 150 (quoting

Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 (2d Cir. 2012)). “If a claimant has non-exertional

limitations that ‘significantly limit the range of work permitted by his exertional limitations,’ the

ALJ is required to consult with a vocational expert.” Zabala v. Astrue, 595 F.3d 402, 410 (2d

Cir. 2010) (quoting Bapp v. Bowen, 802 F.2d 601, 605 (2d Cir. 1986)). “However, the ‘mere

existence of a non-exertional impairment does not automatically . . . preclude reliance on the

[Medical-Vocational] guidelines.’” Zabala, 595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 603).

“A non-exertional impairment ‘significantly limits a claimant’s range of work when it causes an

additional loss of work capacity beyond a negligible one or, in other words, one that so narrows a

claimant’s possible range of work as to deprive him of a meaningful employment opportunity.’”

Zabala, 595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 605-06).

       The ALJ found that Plaintiff was unable to perform past relevant work because the

demands of such work exceeded the RFC, as determined by the ALJ. (T. 23.) The ALJ then

found that Plaintiff could perform other jobs existing in significant numbers in the national

economy. (Id.) The ALJ indicated that a finding of “not disabled” was appropriate under the

framework of Medical-Vocational Rule 201.25 because Plaintiff’s additional limitations--

identified in the RFC as the inability to perform work above shoulder level, work on assembly

lines, or fast-paced work--had little or no effect on the occupational base of unskilled, sedentary

work. (T. 21, 23.)


                                                  7
       Plaintiff argues that the ALJ committed error by denying Plaintiff’s claim based upon the

Medical-Vocational Guidelines in a circumstance where acknowledged non-exertional

impairments significantly eroded the occupational base of sedentary work. (Dkt. No. 11, at 1, 5-

7.) Plaintiff also contends that, notwithstanding the fact that the ALJ used a VE, her Step Five

error was not harmless because the ALJ did not follow up with the VE to resolve an apparent

conflict between the ALJ’s RFC limitation excluding above-shoulder work and the VE’s

identification of three jobs consistent with the RFC which, according to the DOT, all required

frequent reaching. (Dkt. No. 11, at 6-8.) The Court finds Plaintiff’s arguments persuasive for

the following reasons.

       The Court agrees that the ALJ’s determination that Plaintiff could not perform work

above shoulder level was comparable, if not more restrictive, than a limitation on all overhead

reaching, and significantly eroded the occupational base of sedentary work. (See Dkt. No. 11, at

6.) “Courts analyzing bilateral reaching limitations have typically found that a significant

limitation on overhead reaching with both hands, particularly in the context of sedentary jobs,

‘may eliminate a large number of occupations a person could otherwise do,’ and have opined that

where a claimant has such limitations, the use of a vocational expert is required at step five in

order for the Commissioner to meet her burden of proof.” Alington v. Colvin, No. 15-CV-6247L,

2017 WL 1370998, at *2 (W.D.N.Y. Apr. 17, 2017) (citing, inter alia, Colette v. Commissioner,

7:15-CV-956 (MAD), 2016 U.S. Dist. LEXIS 132876 at *16 (N.D.N.Y. 2016) (“[w]here, as

here, a plaintiff's impairment limits him from never reaching overhead, the Court finds that this

is a significant nonexertional limitation that requires the use of a vocational expert at step




                                                  8
five”)). 3 Therefore, the ALJ erred to the extent that she relied solely on the Medical-Vocational

Guidelines at Step Five.

       Although the ALJ had a VE testify at the hearing, she could not rely on the VE’s

testimony in the Step Five analysis because the ALJ erred by not addressing an apparent conflict

between the VE’s testimony and the DOT. (See T. 23.) As noted, the ALJ’s RFC included a

limitation of no over-shoulder work, but the VE selected three jobs supposedly consistent with

the limited RFC that, according to the DOT, all required frequent reaching. The ALJ erred by

not following up with the VE to resolve that apparent conflict. (T. 49.) See, e.g., Lockwood v.

Comm'r of Soc. Sec. Admin., 914 F.3d 87, 92-94 (2d Cir. 2019) (the Commissioner failed to

reconcile the VE’s testimony that a person with an overhead reaching limitation can perform the

three jobs identified by the VE with the DOT’s indication that all three jobs require “reaching”;

the ALJ’s duty to identify and resolve apparent conflicts between the DOT and VE testimony is

not fulfilled simply by taking the VE at his word that his testimony comports with the DOT

when the record reveals an apparent conflict) (collecting cases); Robles v. Comm’r of Soc. Sec.,

5:15-CV-1359 (GTS), 2016 WL 7048709 (N.D.N.Y. Dec. 5, 2016) (the ALJ found that Plaintiff

can only “occasionally” lift/reach overhead, but the VE identified three occupations that all

required frequent reaching, creating an apparent conflict exists between the VE’s testimony and

the DOT, which should have been resolved by the ALJ before he relied on the VE’s testimony);

Caruso v. Astrue, 5:05-CV-851 (NAM/GHL), 2008 WL 1995119, at *7 (N.D.N.Y. May 6, 2008)




3
 See also Selian v. Astrue, 708 F.3d 409, 422 (2d Cir. 2013) (reaching limitation in both arms
may significantly erode occupational base); Moore v. Astrue, No. 5:11-CV-952 (TJM/CFH),
2013 U.S. Dist. LEXIS 52183 at *35 (N.D.N.Y. 2013) (prohibition against overhead reaching is
a severe non-exertional impairment which precludes reliance on the Grids and requires testimony
by a vocational expert); Montoya v. Colvin, 649 F. App’x 429, 431 (9th Cir. 2016) (limitation to
occasional overhead reaching precludes reliance on the Grids).
                                                9
(the ALJ stated that there was to be no repetitive overhead tasks; however, according to the

DOT, the three occupations identified by the VE all required either constant or frequent reaching,

which created a conflict between the VE's testimony and the DOT, which should be addressed on

remand).

       The ALJ committed reversible error at Step Five. Remand is required so that the

Commissioner can properly question a VE and reconcile any apparent conflicts between the

VE’s testimony that certain occupations are consistent with the correct RFC and the

requirements for those occupations according to the DOT.

   B. On Remand, the ALJ Should Conduct an Appropriately Specific Analysis of
      Plaintiff’s RFC

       RFC is defined as “‘what an individual can still do despite his or her limitations . . .

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work activities in

an ordinary work setting on a regular and continuing basis.’” Pardee v. Astrue, 631 F. Supp. 2d

200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)). “In

making a residual functional capacity determination, the ALJ must consider a claimant’s

physical abilities, mental abilities, symptomology, including pain and other limitations which

could interfere with work activities on a regular and continuing basis.” Pardee, 631 F. Supp. 2d

at 210 (citing 20 C.F.R. § 404.1545(a)). “Ultimately, ‘[a]ny impairment-related limitations

created by an individual’s response to demands of work . . . must be reflected in the RFC

assessment.’” Hendrickson v. Astrue, 11-CV-0927, 2012 WL 7784156, at *3 (N.D.N.Y. Dec.

11, 2012) (quoting SSR 85-15, 1985 WL 56857, at *8). The RFC determination “must be set

forth with sufficient specificity to enable [the Court] to decide whether the determination is

supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984).



                                                 10
        In rendering an RFC determination, the ALJ must consider objective medical facts,

diagnoses and medical opinions based on such facts, as well as a plaintiff's subjective symptoms,

including pain and descriptions of other limitations. 20 C.F.R. § 416.945. See Martone v. Apfel,

70 F. Supp. 2d 145, 150 (N.D.N.Y .1999). An ALJ should specify the functions plaintiff is

capable of performing, and may not simply make conclusory statements regarding a plaintiff's

capacities. Id. (citing, inter alia, Ferraris, 728 F.2d at 588).

        The Second Circuit has found that the failure to provide a function-by-function analysis

is not a per se ground for remand, noting that “[w]here an ALJ’s analysis at Step Four regarding

a claimant’s functional limitations and restrictions affords an adequate basis for meaningful

judicial review, applies the proper legal standards, and is supported by substantial evidence such

that additional analysis would be unnecessary or superfluous, [] remand is not necessary merely

because an explicit function-by-function analysis was not performed.” Cichocki v. Astrue, 729

F.3d 172, 176-77 (2d Cir. 2013) (collecting case from other circuit courts that have declined to

adopt a per se rule). The Second Circuit did note that remand might be appropriate “where an

ALJ fails to assess a claimant’s capacity to perform relevant functions, despite contradictory

evidence in the record, or where other inadequacies in the ALJ’s analysis frustrate meaningful

review.” Cichocki, 729 F.3d at 177 (citing Myers v. Apfel, 238 F.3d 617, 621 (5th Cir. 2001)).

        The ALJ found that Plaintiff had the RFC to perform sedentary work, except that he

could not perform work above shoulder level, work on assembly lines, or do fast-paced work.

(T. 21.) The ALJ’s RFC determination did not specifically articulate Plaintiff’s abilities to, e.g.,

stand, sit, lift, or carry, but instead incorporated by reference the definition of sedentary work in




                                                   11
20 C.F.R. § 416.967(a). 4 Plaintiff argues that the ALJ committed reversible error by failing to

perform a function-by-function analysis prior to determining Plaintiff’s RFC. (Dkt. No. 11, at 8-

11.) While this Court finds that the ALJ’s failure to make explicit function-by-function RFC

findings would not, by itself, warrant a remand, 5 the Court is ordering a remand on other

grounds, and suggests that the Commissioner consider characterizing Plaintiff’s ability to

perform the relevant functions with greater specificity.




4
  “The ability to perform the full range of sedentary work requires the ability to lift no more than
10 pounds at a time and occasionally to lift or carry articles like docket files, ledgers, and small
tools. . . . Jobs are sedentary if walking and standing are required occasionally and other
sedentary criteria are met. ‘Occasionally’ means occurring from very little up to one-third of the
time, and would generally total no more than about 2 hours of an 8-hour workday. Sitting would
generally total about 6 hours of an 8-hour workday. Unskilled sedentary work also involves other
activities, classified as ‘nonexertional,’ such as capacities for seeing, manipulation, and
understanding, remembering, and carrying out simple instructions.” SSR 96-9P, 1996 WL 37418
(S.S.A. July 2, 1996).
5
 The ALJ’s RFC analysis included an adequate review of the medical opinions, the other
medical evidence pertaining to Plaintiff’s impairments and treatment, and Plaintiff’s testimony.
(T. 21-23.) The ALJ discussed the medical opinions of consultative examiner Dr. Kalyani
Ganesh--who found no gross limitation in sitting, standing, and walking and moderate limitations
in lifting, carrying, pushing, and pulling secondary to aneurysm--and consultative examiner
Dennis Noia, Ph.D.--who found mild limitations in the ability to perform complex tasks and
maintain concentration and a marked limitation in the ability to deal with stress. (T. 22, 403,
408.) The ALJ afforded significant weight to Dr. Ganesh’s opinion, and partial weight to Dr.
Noia’s opinion, indicating the Dr. Noia’s finding of mild limitations was supported by his
assessment, while there was no evidence showing Plaintiff had a marked limitation in dealing
with stress. (T. 22-23.) The ALJ’s consideration of, and reliance upon, opinions regarding
Plaintiff’s ability to perform particular functions reflects sufficient analysis of those functions,
even if the ALJ’s decision does not include explicit function-by-function RFC findings. On the
current record, the ALJ’s decision allowed for meaningful review of his RFC determination, and
any error in failing to explicitly state function-by-function RFC findings was harmless.
However, if, for example, additional, contradictory medical evidence with respect to Plaintiff’s
ability to perform relevant functions is presented on remand, a more detailed function-by-
function analysis of Plaintiff’s RFC may be required. See Cichocki, 729 F.3d at 176-77.
                                                   12
   C. Nature of Remand

        “When there are gaps in the administrative record or the ALJ has applied an improper

legal standard . . . remand to the Secretary for further development of the evidence” is generally

appropriate. Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980). Even though the ALJ erred in

his Step Five analysis, this Court cannot conclude that “substantial evidence on the record as a

whole indicates that the [plaintiff] is disabled.” Thus, I cannot order a remand solely for the

determination of benefits. See Bush v. Shalala, 94 F.3d 40, 46 (2d Cir. 1996).

       WHEREFORE, based on the findings above, it is

       ORDERED, that the decision of the Commissioner be REVERSED, and this case

REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), consistent with this

Memorandum-Decision and Order.



       Dated: February 21, 2019
       Syracuse, New York




                                                13
